DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently pending and has been considered below.
Drawings
The drawings are objected to because FIGS. 1A and 2-5 do not include any reference numerals, thus rendering the drawings incomplete for a proper understanding of the disclosed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In fact, the claim contains do many errors and uncertainties that one cannot reasonably ascertain which features of claim 1 are intended to be positively claimed. 
Further, claim 1 is directed to an underwater launching apparatus and is thus an apparatus claim. The claim, however, improperly attempts to claim process steps. For example, lines 19-20 recite “after the regulating mechanism is expanded, the inflating module inflates the airbag and a ring of inflated airbag is formed around the launching apparatus….” As another example, lines 26-27 recite “when the lower buckle is unlocked, the lower baffle plate moves downwards in the cylindrical body and the airbag arm connecting rod is pushed to control to open the regulating mechanisms….” And as even another example, lines 29-30 recite “a launching process of the underwater launching apparatus for the small unmanned aerial vehicle capable of floating on water is divided into the following three states….” Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 1 is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0146317 to Smoker (“Smoker”).
Regarding claim 1, Smoker teaches an underwater launching apparatus for small unmanned aerial vehicle capable of floating on water, wherein the underwater launching apparatus for the small unmanned aerial vehicle comprises an airbag (¶ [0047]), an inflating module (¶ [0047]), an airbag arm (end portion of 109, including 112), a cylindrical body (100), a spring (¶ [0030] teaching a “catapult or other sprung mechanism”); 
the underwater launching apparatus for the small unmanned aerial vehicle comprises the cylindrical body, and a plurality of regulating mechanisms (109; ¶ [0047]); the regulating mechanisms are hinged (at 105) to the bottom of the cylindrical body (¶ [0023]; FIGS. 3A-3C), and are symmetrically arranged using the cylindrical body as a center (¶¶ [0034]-[0035]; FIGS. 3A-3C); 
the cylindrical body is a hollow cylinder (¶ [0022]); 

a launching process of the underwater launching apparatus for the small unmanned aerial vehicle capable of floating on water is divided into the following three states: in a stowed state, the regulating mechanisms are stowed around the cylindrical body (FIG. 3A; ¶¶ [0034]-[0035]); in a deployed state, the regulating mechanisms are deployed, at this moment, the inflating module inflates the airbag; and buoyancy generated by the airbag enables the launching apparatus to come up to the water (FIGS. 3B; ¶¶ [0034]-[0037]); in a transmitted state, the action of the spring causes the unmanned aerial vehicle to eject out of the water (FIGS. 3C; ¶¶ [0024], [0030], [0034]-[0037]).
Smoker does not explicitly teach wherein the launching apparatus comprises an upper baffle plate, an airbag arm connecting rod, a lower baffle plate, an upper buckle, and a lower buckle; an inner wall of the cylindrical body is provided with buckles, i.e., the upper buckle and the lower buckle; the upper buckle and the lower buckle are respectively used for clamping the 
Smoker, however, teaches a drive module (104) that is operable to deploy the regulating mechanism (109) as well as eject the unmanned aerial vehicle to out of the water (¶ [0024]; FIG. 4). Smoker also teaches the drive module (104) includes a mechanical device, such as a catapult or “other sprung mechanism” (¶ [0030]). The drive module (104) of Smoker operates similarly to the claimed buckles, baffle plates, and airbag connection rod to move the apparatus between the stowed state, the deployed state, and the transmitted state (¶ FIGS. 3A-3C, FIG. 4; ¶¶ [0024], [0030], [0034]-[0037]).
It is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/MARC BURGESS/            Primary Examiner, Art Unit 3642